UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                                NO. 12-3483(E)

                                        JOSEPH J. FROIO, APPELLANT,

                                                        V.

                                      ROBERT A. MCDONALD,
                             SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                     Before SCHOELEN, BARTLEY, and MOORMAN,* Judges.

                                                  ORDER

        On May 29, 2015, the Court granted in part the appellant's application for attorney fees and
expenses pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). On June 18,
2015, the appellant filed a supplemental application for attorney fees and expenses in the amount of
$28,886.62. The Secretary filed a response in opposition to the appellant's supplemental application
on August 7, 2015. On September 21, 2015, the parties filed a joint notice to the Court that the
parties had reached a settlement regarding the appellant's supplemental application and the
appellant's unopposed motion to amend his supplemental application (Joint Notice and Motion). In
the joint notice, the parties notified the Court that they have agreed that the appellant shall release
the Secretary from all claims to attorney fees and expenses related to this matter, in exchange for a
total payment in the amount of $18,000. Joint Notice and Motion at 2. Accordingly, the parties
moved the Court to issue an order granting the appellant's motion to amend his June 18, 2015,
supplemental application to reflect the total amount sought as $18,000 and to grant the supplemental
application as amended. Id. at 3.

        Upon consideration of the foregoing, it is

      ORDERED that the appellant's unopposed motion to amend his June 18, 2015, supplemental
EAJA application, to reflect the full amount of attorney fees and expenses requested as $18,000, is
GRANTED. It is further

        ORDERED that the appellant's supplemental EAJA application, as amended, is GRANTED.

DATED: October 20, 2015                                                                 PER CURIAM.




        *
          Judge Moorman is a recall-eligible Judge who has been recalled to further service by the
Chief Judge. 38 U.S.C. § 7257(b)(1).